  Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 ANDREW JACKSON,

                Plaintiff,                                   CIVIL ACTION NO.: 6:18-cv-113

        v.

 ROBERT KILGORE, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s failure to timely pay his filing fee in this

case and his failure to follow the Court’s December 27, 2019 Order directing him to do the same.

On December 27, 2019, after Plaintiff was released from jail, this Court granted Plaintiff

permission to proceed in forma pauperis and ordered Plaintiff to pay $35.00 (10% of the filing

fee) within 120 days. Doc. 16. In its Order, the Court advised Plaintiff that his failure to timely

submit his payment could result in the dismissal of his case. More than 120 days have passed

since the December 27, 2019 Order, and Plaintiff has only paid $10.00 toward the filing fee.

       As laid out herein, I RECOMMEND the Court DISMISS without prejudice the

Complaint, doc.1, due to Plaintiff’s failure to follow this Court’s Order and his failure to pay his

filing fee, and I RECOMMEND the Court DIRECT the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal. I further RECOMMEND the Court DENY

Plaintiff leave to appeal in forma pauperis.
    Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 2 of 6



                                           BACKGROUND

        Plaintiff brought this action under 42 U.S.C. § 1983 while detained at the Bulloch County

Jail. Doc. 1. He was initially granted permission to proceed in forma pauperis and was required

to comply with the payment provisions of 28 U.S.C. § 1915(b)(2). Doc. 4. However, during the

pendency of this suit, Plaintiff was released from jail. Doc 12. The Court, upon learning of his

release, ordered Plaintiff to either pay the full filing fee of $350.00 or file another request to

proceed in forma pauperis. Doc. 13. Plaintiff thereafter submitted his application to proceed

without prepaying fees, doc. 14, and on December 27, 2019, this Court ordered Plaintiff to make

a partial payment of $35.00 within 120 days, doc. 16. While the Court processed a payment of

$10.00 from Plaintiff on December 27, 2019, it has not received any other payments since that

date. It has now been over 120 days since the December 27, 2019 Order. 1

                                             DISCUSSION

        The Court must now determine how to address Plaintiff’s failure to comply with this

Court’s December 27, 2019 Order. For the reasons set forth below, I RECOMMEND the Court

DISMISS without prejudice Plaintiff’s action, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to appeal in

forma pauperis.




1
        In addition to his Complaint, Plaintiff has filed several letter briefs, usually addressed to “whom
this may concern.” Docs, 3, 7, 9-3, 15. This Court, in the past, has notified Plaintiff that his attempts to
communicate with the Court via letters “are not welcome.” See Jackson v. Kile, Case Number 6:06-cv-14
(S.D. Ga. Nov. 30, 2007), ECF No. 30; see also In re Unsolicited Letters to Federal Judges, 120 F. Supp.
2d 1073, 1074 (S.D. Ga. 2000) (“[I]f a litigant seeks judicial action of any sort . . . it must be contained
within a motion arising from a properly filed lawsuit. It cannot be requested in a personal letter to a
judge.”). Accordingly, Plaintiff is reminded that any relief requested via letter, as opposed to a properly
filed motion, will not be considered by this Court.


                                                     2
     Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 3 of 6



I.      Dismissal for Failure to Follow Court’s Order

        A district court may dismiss a plaintiff’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to

manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962); Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a plaintiff’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

[w]illful disobedience or neglect of any order of the Court.”). Additionally, a district court’s

“power to dismiss is an inherent aspect of its authority to enforce its orders and ensure prompt

disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        Dismissal with prejudice for failure to prosecute is a “sanction . . . to be utilized only in

extreme situations” and requires that a court “(1) conclud[e] a clear record of delay or willful

contempt exists; and (2) mak[e] an implicit or explicit finding that lesser sanctions would not

suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623, 625–26 (11th Cir. 2006)

(quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem. Ass’n (Lux.), 62 F.3d

1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x 616, 619 (11th Cir.

2007) (citing Morewitz, 62 F.3d at 1366). In contrast, dismissal without prejudice for failure to




                                                   3
      Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 4 of 6



prosecute is not an adjudication on the merits, and, therefore, courts are afforded greater

discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619; see also Coleman,

433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

         Plaintiff has failed to diligently prosecute his claims. While the Court exercises its

discretion to dismiss cases with caution, dismissal of this action without prejudice is warranted.

See Coleman, 433 F. App’x at 719 (upholding dismissal without prejudice for failure to

prosecute, where plaintiff did not respond to court order to supply defendant’s current address

for purpose of service); Brown, 205 F. App’x at 802–03 (upholding dismissal without prejudice

for failure to prosecute, where plaintiff failed to follow court order to file amended complaint

and court had informed plaintiff that noncompliance could lead to dismissal). With Plaintiff

having failed to comply with this Court’s December 27, 2019 Order requiring partial payment of

his filing fee, the Court is unable to move forward with this case. Plaintiff was given ample time

to follow the Court’s directive, and he has not made any effort to inform the Court as to why he

cannot comply with its directive.

         For these reasons, I RECOMMEND the Court DISMISS without prejudice Plaintiff’s

action and DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment

of dismissal.

II.      Leave to Appeal in Forma Pauperis

         The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is appropriate to address this issue in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (providing trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).




                                                   4
  Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 5 of 6



          An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C. §

1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

          Based on the above analysis of Plaintiff’s failure to follow this Court’s directive

regarding his filing fee, there are no non-frivolous issues to raise on appeal, and an appeal would

not be taken in good faith. Thus, the Court should DENY Plaintiff in forma pauperis status on

appeal.

                                            CONCLUSION

          For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

this action, and I RECOMMEND the Court DIRECT the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal. I further RECOMMEND the Court DENY

Plaintiff leave to proceed in forma pauperis on appeal.

          Any party seeking to object to this Report and Recommendation shall file specific written

objections within 14 days of the date on which this Report and Recommendation is entered. See

28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b)(2). Any objections asserting that the Magistrate Judge




                                                    5
  Case 6:18-cv-00113-RSB-BWC Document 17 Filed 05/05/20 Page 6 of 6



failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the

Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy

of the objections must be served upon all other parties to the action. The filing of objections is

not a proper vehicle through which to make new allegations or present additional evidence.

Furthermore, it is not necessary for a party to repeat legal arguments in objections. The parties

are advised that failure to timely file objections will result in the waiver of rights on appeal. 11th

Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016);

Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plainitff.

       SO ORDERED and REPORTED and RECOMMENDED, this 5th day of May, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA



                                                  6
